Citation Nr: 0427893	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  00-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an effective date, prior to March 14, 
1989, for the grant of service connection for bilateral 
hearing loss.   

2.  Entitlement to ratings for bilateral hearing loss higher 
than 10 percent from March 14, 1989, to November 28, 1999, 
higher than 30 percent from November 29, 1999, to 
November 20, 2000, higher than 40 percent from November 21, 
2000, through October 21, 2003, and higher than 70 percent 
during the period since October 22, 2003.   

3.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.   

4.  Entitlement to service connection for vertigo.   

5.  Entitlement to service connection for tinnitus.   

6.  Entitlement to service connection for a disability of the 
teeth secondary to pes planus and vertigo.   

7.  Entitlement to compensation benefits for an eye disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).  


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
December 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of December 1999, February 
2000 and June 2001 by the Louisville, Kentucky, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By the December 1999 rating decision, the RO denied the 
veteran's claim for a rating higher than 30 percent for 
bilateral pes planus.  By the February 2000 rating decision, 
the RO granted service connection for bilateral hearing loss 
and assigned an initial rating of 10 percent from March 14, 
1989, and a 30 percent rating from November 29, 1999.  The 
veteran appealed the determinations as to both the ratings 
and the effective date of the award.  By the June 2001 rating 
decision, the RO assigned an increased rating for hearing 
loss to 40 percent from November 21, 2000.  

The Board reviewed the issues relating to the effective date 
of service connection and the ratings for bilateral hearing 
loss in June 2002 and awarded an increased rating of 
40 percent for hearing loss for the period from April 26, 
2000, through November 20, 2000.  The decision denied an 
earlier effective date for the grant of service connection 
and denied increased ratings for hearing loss during the 
other periods at issue.  

With respect to the issue of entitlement to an increased 
rating for bilateral pes planus, the Board in June 2002 
undertook additional evidentiary development pertaining to 
the issue pursuant to authority granted by VA regulations 
then in effect.  See 67 Fed. Reg. 3,099, 3,104 (January 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2).  

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated 38 C.F.R. 
§ 19.9(a)(2) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in October 2003 the Board remanded the pes 
planus issue to the RO for further evidentiary development 
and initial RO review of evidence received pursuant to the 
Board's development.  In June 2004, the RO continued its 
prior denial of an increased rating for pes planus and 
returned the issue to the Board for further review on appeal.  

On appeal to the United States Court of Appeals for Veterans 
Claims (CAVC), the CAVC, in September 2003, vacated the 
Board's June 2002 decision as to all determinations other 
than the grant of a 40 percent rating for hearing loss from 
April to November 2000.  The CAVC remanded the remaining 
issues to the Board for further adjudication consistent with 
a Joint Motion for Partial Remand filed by the appellant (the 
veteran) and the Secretary of Veterans Affairs (Secretary).  
The motion cited the Board's failure to provide adequate 
reasons and bases to support its conclusion that the notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) had been satisfied.  

In February 2004, the Board remanded the case to the RO for 
additional procedural development consistent with the 
requirements of the CAVC's order and the joint motion.  

While the case was in remand status, the RO, by a June 2004 
rating decision, assigned an increased rating of 70 percent 
for bilateral hearing loss effective October 22, 2003.  


The issue of entitlement to a rating higher than 70 percent 
for the period since October 22, 2003, remains before the 
Board since less than the maximum rating available has been 
assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(holding that a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal").  

In December 2002, also while the case was in remand status, 
the RO addressed a number of additional issues, which 
included entitlement to service connection for vertigo and 
tinnitus, entitlement to service connection for disability of 
the teeth secondary to pes planus and vertigo, and 
entitlement to compensation benefits for an eye disorder 
pursuant to the provisions of 38 U.S.C.A. § 1151.  A timely 
notice of disagreement with these determinations was received 
in January 2003.  Accordingly, these matters will be 
addressed in the remand portion of this decision in 
accordance with the requirements of Manlincon v. West, 
12 Vet. App. 238 (1999).  

The appeal as to the issues of entitlement to an effective 
date prior to March 14, 1989, for the grant of service 
connection for bilateral hearing loss, service connection for 
vertigo and tinnitus, service connection for disability of 
the teeth secondary to pes planus and vertigo, and 
compensation benefits for an eye disorder pursuant to the 
provisions of 38 C.F.R. § 1151 are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  During the period from March 14, 1989, to March 3, 1998, 
bilateral hearing loss was manifested by no greater than 
Level IV hearing impairment in each ear; at the time of a 
March 3, 1998, VA examination, the veteran's right ear 
manifested Level VI hearing impairment, and the left ear 
manifested Level III hearing impairment.

2.  During the period from November 29, 1999, to April 25, 
2000, the evidence of record demonstrated that bilateral 
hearing loss was manifested by no greater than Level VI 
hearing impairment in each ear under Table VIa.  

3.  During the period from April 26, 2000, to October 21, 
2003, bilateral hearing loss was manifested by Level VII 
hearing impairment in the right ear under Table VI, and 
Level VIII hearing impairment in the left ear under Table 
VIa.  

4.  At a November 2000 VA examination, the veteran had no 
greater than Level VII hearing impairment in either ear under 
Table VIa.  

5.  During the period since October 22, 2003, the bilateral 
hearing loss has been manifested by no greater than Level X 
hearing impairment in the right ear and Level IX hearing 
impairment in the left ear.  

6.  Bilateral pes planus is manifested by fallen arches, 
tenderness to palpation over the balls of the feet, callus 
formation, moderate pronation of the bilateral ankles and 
complaints of pain, with normal strength of the feet on 
resistive motion and no foot instability, hammertoe, 
clawfoot, or forefoot malalignment.  

7.  Bilateral pes planus is not manifested by marked 
pronation, extreme tenderness on the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis productive of pronounced disability.  


CONCLUSIONS OF LAW

1.  The criteria for ratings for bilateral hearing loss 
higher than 10 percent during the period from March 14, 1989, 
to November 28, 1999, higher than 30 percent during the 
period from November 29, 1999, through April 25, 2000, higher 
than 40 percent during the period from April 26, 2000, 
through October 21, 2003, or higher than 70 percent during 
the period since October 22, 2003, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2003).  

2.  The criteria for a rating higher than 30 percent for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2003); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 7276, 7278 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Although the veteran's claims were received 
before November 9, 2000, the effective date of the new law, 
it appears that the VCAA is applicable since the claim has 
not been finally adjudicated.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the December 1999, February 2000 and 
June 2001 rating decisions, the February 2000 and October 
2000 Statements of the Case and the June 2001 and June 2004 
Supplemental Statements of the Case cite the law and 
regulations that are applicable to the appeal and explain the 
RO adjudications of the claims at issue.  


In addition, in February 2004 the RO sent the veteran a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter contained 
information regarding the evidence necessary to support the 
hearing loss and pes planus issues before the Board.  

The letter further advised that private or VA medical 
records would be obtained if the veteran provided the names 
and addresses of all sources of treatment and the 
approximate dates of treatment.  The letter explained that 
VA would help him obtain evidence such as medical records, 
employment records, or records from Federal agencies if he 
furnished enough information to enable VA to request them.  
The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the veteran on notice of the applicability and effect of 
the VCAA and of his rights and responsibilities under the 
new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made before November 9, 2000, the 
date the VCAA was enacted.  

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini 
II, which essentially adopted the same rationale as its 
withdrawn predecessor, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  

The timing of the February 2004 VCAA notification letter did 
not comply with the express requirements of the law as found 
by the CAVC in Pelegrini II.  However, the CAVC in Pelegrini 
II has left open the possibility that a notice error may be 
found to be non-prejudicial to a claimant.  



All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

While the VCAA notice letter was not provided before the 
initial adjudication of the claim, the requisite 
notifications were provided before the transfer and 
certification of the case to the Board.  Thereafter, the 
veteran was given ample time in which to respond.  He has 
been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal at the present time does not result in prejudice 
to him.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to the appellant does not specifically contain 
the "fourth element," the Board finds that the veteran has 
been fully notified of the need to provide VA with any 
evidence pertaining to the claim and has in fact done so.  




The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurement efforts have not been made.  The 
veteran has undergone multiple VA examinations in connection 
with his claims.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  

In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Criteria

General criteria - Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2003).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
such cases, separate compensable evaluations known as 
"staged" ratings may be assigned for separate periods of time 
if such distinct periods are shown by competent evidence of 
record during the pendency of the appeal.  Fenderson at 126.

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2003), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2003).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Criteria- Increased Ratings for Hearing Loss

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85, 
Codes 6100-6110 (2001).  The VA rating schedule sets forth 
11 levels of auditory acuity, shown in chart form, designated 
as level I for essentially normal hearing through level XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII 
(2001).



Effective June 10, 1999, while the veteran's claim was 
pending, the VA amended the provisions of the Rating Schedule 
pertaining to the evaluation of service-connected hearing 
loss and other ear disabilities.  See 64 Fed. Reg. 25,202 
through 25,210 (1999) [codified at 38 C.F.R. §§ 4.85-4.87].  
Where a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies.  See Karnas v. Derwinski, 
1 Vet. App. 308, Dudnick v. Brown, 10 Vet. App. 79 (1997).  
See also VAOPGCPREC 3-2000 (2000).  As shown below, the 
revised criteria are the most beneficial criteria for the 
veteran's claim for the periods beginning after June 10, 
1999.  

Under the rating criteria in effect before June 10, 1999, 
evaluations of bilateral defective hearing were determined 
solely on the basis of organic impairment of hearing acuity 
established by controlled speech discrimination tests and the 
average hearing threshold level determined by pure tone 
audiometry testing.  Ratings for defective hearing were 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree speech discrimination ability.  38 C.F.R. § 4.85 and 
§ 4.87, Codes 6100 through 6111 (as in effect before June 10, 
1999).  Under the revised criteria effective June 10, 1999, 
the schedular criteria based on pure tone audiometry and 
speech discrimination for the purpose of determining the 
applicable auditory acuity level are the same, but provisions 
for evaluating exceptional patterns of hearing impairment 
were added.  Revisions to 38 C.F.R. § 4.86 specify the 
following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  



(b)  When the pure tone threshold is 
30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Criteria - Increased Ratings for Foot Disabilities

Acquired flatfoot is rated under Diagnostic Code 5276 of the 
VA rating schedule.  A 30 percent rating is provided for 
severe disability manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  To warrant the next higher 
rating of 50 percent, there must be pronounced disability, 
with marked pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Code 5276 
(2003).  

A 50 percent rating is provided for acquired clawfoot (pes 
cavus) with marked contraction of the plantar fascia with 
dropped forefoot, all toes hammertoes, very painful 
callosities, marked varus deformity.  38 C.F.R. § 4.71a, 
Code 5278 (2003).  


Bilateral Hearing Loss

Factual Background 

In March 1989, the veteran filed an informal claim for 
service connection for hearing impairment.  

A June 1993 audiogram from Miracle Ear received in August 
1993 showed an average pure tone hearing loss of 55 decibels, 
65 decibels, 65 decibels, and 65 decibels in the right ear at 
1,000, 2,000, 3,000 and 4,000 Hertz in the right ear and of 
65 decibels, 70 decibels, 65 decibels and 65 decibels, 
respectively, in the left ear at the same frequencies.  The 
speech discrimination score was 80 percent in each ear and 88 
percent for both ears. 

A report of audiometric testing performed in October 1995 at 
the Louisville Hearing Aid Center, Inc. is on file.  There 
were pure tone thresholds of 55, 70, 60, and 70 decibels, 
respectively, at 1,000, 2,000, 3,000 and 4,000 Hertz in the 
right ear and 65, 75, 80 and 90 decibels, respectively, in 
the left ear at the same frequencies.  The speech 
discrimination scores were 84 percent in the right ear and 92 
percent in the left ear.  

A March 1998 VA audiogram showed pure tone thresholds of 60, 
75, 65 and 75 decibels in the right ear at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively, and pure tone 
thresholds of 60, 70, 70 and 90 decibels in the left ear at 
the same frequencies.  The speech discrimination scores were 
72 percent in the right ear and 84 percent in the left ear.  

VA outpatient treatment records dated from January 1998 to 
October 1999 are of record.  In September 1999, the veteran 
was issued new hearing aids.  

The veteran underwent a VA audiology examination in November 
1999.  Regarding current hearing problems, he reported that 
he had difficulty hearing and understanding in all listening 
situations, especially in a group or background noise 
situation.  The pure tone thresholds at 1,000, 2,000, 3,000, 
and 4,000 Hertz were 70, 70, 70 and 70 decibels in the right 
ear, with an average of 70 decibels for these frequencies, 
and 70, 75, 75 and 80 decibels in the left ear, with an 
average of 75 decibels for these four frequencies.  The 
speech recognition score was 84 percent in the right ear and 
88 percent in the left ear.  The diagnosis was severe mixed 
hearing loss bilaterally.

The veteran was evaluated in April 2000 at the Louisville ENT 
Associates by KHR(initials), MD, who related that veteran had 
been fitted with hearing aids on multiple occasions in the 
left ear in recent years which provided some, but not 
complete, relief of the hearing loss.  On examination, he 
could follow conversation with the hearing aid in place, but 
had obvious difficulty when it was removed.  On audiometric 
tests by an audiologist, the pure tone thresholds at 1,000, 
2,000, 3,000, and 4,000 Hertz were 75, 70, 80 and 80 decibels 
in the right ear and 80, 75, 85 and 95 decibels in the left 
ear.  The speech discrimination score was 60 percent in the 
left ear and 92 percent in the right ear.  The results were 
interpreted as severe to profound sensorineural hearing loss 
in the right and left ears.  

The veteran underwent further VA audiometric testing in 
November 2000.  He reported that he had tried four different 
hearing aids and could not hear much from the right ear.  He 
wore his hearing aid only in the left ear.  The pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 70, 
80, 80 and 85 decibels in the right ear and 70, 75, 75 and 
95 decibels in the left ear.  Using the Maryland CNC word 
list, the speech recognition scores were 84 percent in each 
ear.  The tests were interpreted to show severe sensorineural 
hearing loss in the right ear and severe to profound 
sensorineural hearing loss in the left ear.  Regarding the 
results obtained in April 2000 at the Louisville ENT 
Associates, the examiner commented that, except at 500 Hertz 
in the left ear, the pure tone thresholds in that report were 
fairly consistent with the current VA results.  The report 
contains the following language:

It is noted that there was a 24% 
difference in speech recognition scores 
for the right ear, with Louisville ENT 
Associates being poor.  However, one 
presentation level was used on 4-26-00 
audiogram from Louisville ENT Associates, 
where a better score was obtained at the 
second presentation level on audiogram 
dated 11-21-00.  There was no indication 
that the Maryland CNC word list, which is 
required for rating purposes was used 
during the 4-26-00, audiogram....

In October 2003 the veteran underwent a VA audiology 
examination.  The pure tone thresholds in the right ear at 
1,000, 2,000, 3,000 and 4,000 hertz were 95, 95, 100 and 100, 
respectively.  In the left ear, the pure tone thresholds were 
85, 90, 95 and 100 decibels at the same frequencies.  The 
speech recognition thresholds were 75 decibels in the right 
ear and 70 decibels in the left ear, findings which were 
interpreted to indicate a marked discrepancy between his 
ability to understand spondee words and his air conduction 
thresholds.  The speech recognition scores were 84 percent in 
the right ear and 92 percent in the left ear.  The test 
results were interpreted to show a profound hearing loss 
across all tested frequencies for both ears.  The examiner 
characterized the test results as not of good consistency due 
to the marked discrepancy between speech recognition 
thresholds and admitted air conduction thresholds for both 
ears.  


Analysis

The period since the March 1989 effective date of the service 
connection award for defective hearing has been subdivided 
for rating purposes into four separate segments during which 
ratings of 10 percent, 30 percent, 40 percent and 70 percent 
have been in effect from March 1989, November 1999, and April 
2000, and October 2003, respectively.  The ratings constitute 
"staged" ratings within the meaning of Fenderson, Id.  Each 
must be considered separately.  

A 10 percent rating for bilateral hearing loss was in effect 
for the period from March 1989 until November 1999.  During 
that time audiometric testing performed in June 1993, showed 
average pure tone thresholds of 63 decibels in the right ear 
and 66 decibels in the left ear with a speech discrimination 
ability of 80 percent, bilaterally.  These results translate 
to Level IV hearing in each ear consistent with the 
10 percent rating assigned.  

The veteran was thereafter examined in October 1995 at the 
Louisville Hearing Aid Center.  The average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz were 64 
decibels in the right ear and 78 decibels in the left ear.  

In combination with speech discrimination scores of 84 
percent and 92 percent for the right and left ears, 
respectively, these results represented Level III hearing in 
the right ear and Level II hearing in the left ear under 
Table VI, which translate to a noncompensable (0 percent) 
rating.  The RO nevertheless continued the 10 percent rating 
and reexamined the veteran in March 1998, at which time the 
average pure tone thresholds were 69 decibels in the right 
ear and 73 decibels in the left ear with speech 
discrimination scores of 72 percent and 84 percent, 
respectively.  These findings represent Level VI and Level 
III hearing consistent with a 10 percent rating.  No further 
rating adjudication took place following this examination 
until February 2000, when the 30 percent rating was assigned 
on the basis of results obtained on retesting in November 
1999.  

The 30 percent rating assigned from November 1999 reflected 
application of revised rating criteria that went into effect 
on June 10, 1999.  The revised criteria retained the 
preexisting formulation for ratings for hearing loss 
disabilities based on pure tone audiometry and controlled 
speech discrimination tests but made regulatory the existing 
VA practice of assigning speech discrimination scores 
obtained by use of the Maryland CNC speech discrimination 
test.  

The requirement that the test results reflect the use of any 
hearing aids worn by the patient was also made regulatory.  
In addition, the revised criteria included additional 
provisions for rating certain patterns of hearing impairment 
that cannot always be accurately assessed under 38 C.F.R. 
§ 4.85 in cases where the speech discrimination test may not 
reflect the severity of communicative dysfunction experienced 
by certain veterans.  These patterns were identified in 
review studies carried out by the Veterans Health 
Administration's Audiology and Speech Pathology Service in 
1991.  

One of the new provisions, codified at 38 C.F.R. § 4.86(a), 
provides that, if pure tone thresholds at any four of five 
specified frequencies, specifically 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, are 55 decibels or more, an evaluation may 
be assigned under either Table VI or Table VIa, whichever 
results in a higher evaluation.  

The provisions of 38 C.F.R. § 4.86(a) have been applied in 
the veteran's case as the basis for the assignment of a 
30 percent rating from November 1999 and a 40 percent rating 
from November 2000.  The other new provision for the rating 
of special forms of hearing impairment, codified at 38 C.F.R. 
§ 4.86(b), does not apply in the present case.  

The 30 percent rating assigned for the period since November 
1999 was based on audiometric test results obtained at the VA 
examination in November 1999.  Pure tone thresholds of 70 
decibels or higher were obtained at 1,000, 2,000, 3,000, and 
4,000 Hertz in each ear.  Applying the revised criteria, 
which permit omission of the speech discrimination scores, 
these results translate to Level VI hearing in each ear, 
which translate to a 30 percent rating under Table VII.  
38 C.F.R. § 4.86(a).  

The test results obtained in April 2000 at the Louisville ENT 
Clinic show Level VII hearing in the right ear and Level III 
in the left ear, using Table VI.  However, applying 38 C.F.R. 
§ 4.86(a) for exceptional patterns of hearing loss results in 
Level VI hearing impairment in the right ear and Level VIII 
hearing impairment in the left ear.  It is less favorable to 
apply 38 C.F.R. § 4.86(a) to the right ear, but more 
favorable to apply it to the left ear.  The result of a 
combined Level VII in the right ear and Level VIII in the 
left ear supports a 40 percent rating from April 26, 2000, 
the date of the examination.  

The test results obtained at a VA examination in November 
2000 show Level VII hearing in each ear under Table VIa.  
Under Table VII, Level VII hearing in each ear warrants a 
40 percent rating under Code 6100, but no higher.  

The 70 percent assigned from October 22, 2003, reflects 
findings obtained on audiometric testing on that date.  The 
combined pure tone and speech discrimination scores translate 
to Level IV and Level III hearing for the right and left ears 
and would warrant only a 10 percent rating under Table VI, 
but with application of 38 C.F.R. § 4.86(a), for exceptional 
patterns of hearing loss, these findings permit the 
assignment of a 70 percent rating based on Level X hearing in 
the right ear and Level IX hearing in the left ear.  The 
special provisions of 38 C.F.R. § 4.86(b) do not apply to 
either ear.  


To warrant a rating higher than 70 percent, there would have 
to be Level IX hearing in one ear with Level X in the other 
ear or Level X hearing or higher in both ears.  

The veteran complains of difficulty hearing in noisy 
situations or in crowds, and there is evidence that he has 
been using hearing aids for a number of years.  As noted 
above, by regulation the use of hearing aids is not relevant 
to the determination of disability evaluations for defective 
hearing.  38 C.F.R. § 4.85(a) (2003).  

In addition, the rating criteria make no provision for 
consideration of subjective complaints.  To the contrary, the 
selection of a disability evaluation for hearing loss is 
derived from the mechanical application of the rating 
schedule to the numeric designation assigned on the basis of 
audiometric test results.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).  

In order for the rating to reflect the complaints regarding 
problems encountered in everyday hearing situations, the 
Board would have to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2003).  The CAVC has held that the 
Board does not have jurisdiction to assign an extraschedular 
rating in the first instance and that such a rating may be 
granted only by certain officials at the VA Central Office 
listed in the regulation, specifically, the Undersecretary 
for Benefits (formerly the Chief Benefits Director) of the 
Director of the VA Compensation and Pension Service.  
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  

In the present case, the record does not show unusual or 
unique forms of impairment that would set the veteran apart 
from other individuals who have a hearing deficit of similar 
nature and magnitude.  In the absence of exceptional 
circumstances that would justify disregard of the usual 
schedular criteria for evaluating hearing loss disability, 
the Board finds no justification for referral of the case to 
the VA Central Office for extraschedular consideration.  

Based on current findings and a review of the entire evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent for bilateral hearing loss for the period from 
March 14, 1989, to November 28, 1999, a rating in excess of 
30 percent for the period from November 29, 1999 to April 25, 
2000, a rating in excess of 40 percent during the period from 
April 26, 2000, through October 21, 2003, or a rating higher 
than 70 percent for the period since October 22, 2003.  

Where a preponderance of the evidence is against a claim, the 
benefit of the doubt doctrine does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
see also 38 C.F.R. § 3.102 (2003); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Increased Rating for Bilateral Pes Planus

Factual Background

The record shows that the veteran filed the original claim 
for service connection for flat feet in 1946, and that 
service connection for bilateral pes planus was granted in 
January 1947.  The disorder has been evaluated as 30 percent 
disabling since February 1989.  

The current claim for an increased rating was received in 
October 1998.  A VA examination was conducted in October 1999 
in connection with that claim.  The veteran stated that he 
had injured his feet in 1945 when he fell off a ladder on his 
ship and had had foot trouble ever since.  He saw a VA 
podiatrist on a regular basis and wore special orthopedic 
shoes.  He complained of daily bilateral foot pain that was 
relieved somewhat after he got off his feet.  Precipitating 
factors included standing and walking, and alleviating 
factors included medications, elevation and rest.  He did not 
use a crutch or a brace but had a cane and corrective shoes.  
Treatment was with nonsteroidal antiinflammatory medications 
and soaking up the feet.  

On examination, there was no extra callus formation.  The 
arches were fallen and were tender on deep palpation.  The 
veteran could not stand on his toes or heels due to the pain.  
He had an almost normal walk with a rather wide gait.  He did 
not shuffle the feet.  There was no unusual shoe wear.  There 
was somewhat decreased circulation in the feet.  Supination 
and pronation were adequate.  There were no hammertoes, high 
arch or clawfoot.  There was no deformity other than severe 
pes planus.  The Achilles tendon was intact.  The diagnosis 
was bilateral pes planus.  

The veteran underwent a VA examination in April 2004.  He 
complained that his feet hurt with a burning "like fire" on 
the bottom of his feet or a needle sensation through the 
bottom of the feet.  He said that his feet also hurt if he 
kept them on the floor and that he got cramps if his feet 
were cold.  He described swelling of the ankles and lower 
legs for which he wore support hose.  He related that his 
orthopedic shoes were slippery on water so he could not walk 
outside if the ground was icy or wet.  He used a wheelchair 
inside the home or a cane.  

On examination the veteran walked slowly with a slightly 
wide-based gait.  The gait was otherwise normal with normal 
position of the feet.  There was a symmetrical stride and 
symmetrical motion.  There was bilateral flat feet with 
moderate pronation of the bilateral ankles.  There was 
pitting edema to plus one over the proximal lower extremities 
and plus two at the ankles.  There was mild redness at the 
plantar surface of the feet.  There were areas of tinea pedis 
infection on the plantar surfaces and between the toes.  
There was mild symmetrical callus over the distal 
interphalangeal joints of the great toes.  

There was hallux valgus of the right great toe of 15 degrees 
and hallux valgus on the left with 20 degrees.  There was 
grimacing on manipulation of these toes.  The veteran did not 
have hammertoes.  There was pain with range of motion of the 
toe joints.  There was grimace at the end of dorsiflexion and 
plantar flexion of the right ankle.  The feet were nontender 
other than a grimace to palpation over the balls of both 
feet.  There was pain in the mid arches of the feet with 
repetitive dorsiflexion and plantar flexion of the ankles.  

There was normal strength of the feet without pain.  There 
was no fatigability, lack of endurance or weakness with 
repetitive motion of the ankles.  There were no hammertoes, 
high arches, clawfoot or forefoot malalignment.  There was no 
Achilles pain.  There was slight increase wear of the mid 
forefoot and heel of the right shoe.  

With respect to specific questions posed in the Board remand, 
the examiner stated that the pes planus involved moderate 
pronation of the ankles with tenderness at the plantar 
surfaces of the feet only over the balls of the feet.  The 
toes were not displaced inward.  There was no spasm of the 
tendo Achilles on manipulation.  

There was mild improvement of pronation of the ankles by 
orthopedic shoes.  There was no instability of the ankles or 
feet.  The nonweight-bearing alignment of the Achilles tendon 
was normal but there was ankle pronation with weight bearing, 
and therefore the Achilles tendon was slightly malaligned, 
more on the right than on the left.  There was no pain with 
palpation of the Achilles tendon.  

The diagnoses included bilateral pes planus with mild 
pronation of the ankles and leg and foot cramps.  The 
examiner stated that there was insufficient clinical evidence 
to warrant a diagnosis of any acute or chronic disorder or 
residual thereof related to the leg and foot cramps.  This 
problem was thought to be related to aging, obesity, and B12 
deficiency with neuropathy.  The examiner stated that the 
veteran's complaint of foot pain described as burning and 
like needles is typical neuropathic pain that was probably 
due to a vitamin B12 deficiency with peripheral neuropathy 
and not to pes planus.  

The record contains a large quantity of VA outpatient 
treatment records which have been reviewed.  Treatment 
entries dated since 1998 show that the veteran has been 
issued orthopedic shoes that have brought some relief of foot 
pain.  He has been evaluated for foot pain due to 
neurovascular causes.  He uses a wheelchair some of the time, 
in part because of dependent edema and balance problems.  


Analysis

The present appeal as to bilateral pes planus arises from the 
denial of a claim for increase as defined in 38 C.F.R. 
§ 3.160(f) (2003), as distinguished from the assignment of an 
initial rating following the original grant of service 
connection.  Consequently, although the entire recorded 
history must be considered, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994); see also Fenderson v. West, 12 Vet. 
App Vet. App. 119 (1999).  

As shown on VA examinations and in outpatient treatment 
records, bilateral pes planus is manifested by fallen arches, 
tenderness to palpation over the balls of the feet, callus 
formation, moderate pronation of the bilateral ankles and 
complaints of pain, with normal strength of the feet on 
resistive motion and no foot instability, hammertoe, 
clawfoot, or forefoot malalignment.  The record shows that 
the veteran has foot pain associated with non-service-
connected disabilities such as vitamin deficiency or 
neurovascular problems.  Disability due to nonservice-
connected disorders cannot be considered in the present 
determination.  

A 30 percent rating for bilateral pes planus has been in 
effect for many years under Code 5276 based on severe 
disability as defined in the regulation.  Pronounced 
disability is required for the maximum rating of 50 percent.  
In the present case, it is clear that the specific indicia 
for a finding of pronounced disability are not present.  
Pronation of the ankles is moderate rather than marked.  
There is no severe tenderness of the plantar surfaces.  
Neither marked inward displacement of the feet nor severe 
spasm of the tendonitis Achilles is present.  

The only other rating code under which the veteran might have 
potential entitlement to an increased rating on the basis of 
analogy is Code 5278 pertaining to pes cavus (clawfoot) for 
bilateral involvement.  See 38 C.F.R. § 4.20 (2003).  
However, disability equivalent to marked contraction of the 
plantar fascia, dropped forefoot, painful callosities or 
marked varus deformity is not shown.  The level of disability 
shown in the present record is clearly far less than that 
required for a 50 percent rating under Code 5278.  

Accordingly, the Board finds that a preponderance of the 
evidence in this case is against a finding that a rating 
higher than 50 percent is warranted for bilateral pes planus, 
even with consideration of 38 C.F.R. § 4.7 ("[w]here there is 
a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating").  

Where a preponderance of the evidence is against a claim, the 
benefit of the doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107 (West 2002); Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2003).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral pes planus.  

No evidentiary basis has been presented upon which to 
predicate referral of the veteran's case to the Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service for consideration of extraschedular 
evaluation.


ORDER

Entitlement to a rating higher than 10 percent from March 14, 
1989 to November 28, 1999, 30 percent from November 29, 1999, 
to April 25, 2000, 40 percent from April 26, 2000, to October 
21, 2003, and 70 percent from October 22, 2003, for bilateral 
hearing loss is denied.  

Entitlement to a rating higher than 30 percent for bilateral 
pes planus is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in February 
2004 which complies with the notice requirements of 
Quartuccio, supra., insofar as they apply to the issues of 
entitlement to increased ratings for hearing loss and pes 
planus.  

VCAA Compliance -- Effective date of Service Connection for 
Hearing Loss

For the reasons discussed at length above, the letter sent to 
the veteran in February 2004 to explain the expanded VA 
obligations under the VCAA was adequate in its treatment of 
the issues of entitlement to an increased rating for pes 
planus and entitlement to increased ratings for hearing loss.  
However, the letter did not adequately address the claim for 
an earlier effective date for the award of service connection 
for hearing loss.  

Under the VCAA, as interpreted by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), VA must notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf.  

In explaining what the evidence must show to support the 
veteran's claims, the February 2004 letter stated, with 
respect to the effective date issue, that: "In order to be 
entitled to an earlier effective date you must show that your 
claimed condition became factually ascertainable one year 
prior to the date you filed your claim for an increased 
evaluation, and that therefore the provisions of 38 C.F.R. 
§ 400 (sic) apply."  

The above passage appears to refer to the criteria that 
control the assignment of an increased rating based on a 
showing of increased disability.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2003).  Those 
provisions do not apply in the present case because the issue 
before the Board involves the effective date of the 
underlying service connection award, a determination that 
turns on the date of receipt of the original claim for 
service connection for hearing loss.  

The information furnished in the February 2004 letter is 
therefore incorrect.  To satisfy the Quartuccio requirements, 
the letter should have explained that the evidence needed to 
support the earlier effective date claim is evidence that a 
claim for service connection for hearing loss was filed 
before March 14, 1989.  

The Board may not take action on its own to cure a defect in 
a VCAA notice.  See Disabled American Veterans v. Principi, 
327 F.3d 1339 (Fed. Cir. 2003) (which invalidated as contrary 
to statutory authority the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant notice under the VCAA).  It would be 
contrary to the law and potentially prejudicial to the 
veteran for the Board to issue a decision before the VCAA has 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The obligation of the RO to implement requests by the Board 
was discussed in a decision of the CAVC in the case of 
Stegall v. West, 11 Vet. App. 268 (1998).  The ruling in 
Stegall requires that the appeal be remanded for completion 
of all actions needed to satisfy VA's obligations under the 
VCAA.  

The ruling in Stegall does not give the Board any discretion 
to consider whether failure to comply with the prior remand 
would not prejudice the veteran or constitute harmless 
error.  

Manlincon Issues

In January 2003 the veteran filed a statement expressing 
disagreement with the December 2002 rating decision wherein 
the RO denied entitlement to service connection for vertigo, 
tinnitus, and a tooth disability secondary to pes planus, and 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151.  The statement contains an 
unequivocal expression of desire for review of all of the 
issues on appeal.  

The January 2003 statement must therefore be accepted as a 
timely notice of disagreement.  The statement was stamped as 
a notice of disagreement by the RO but no further action was 
taken to process an appeal as to the referenced issues.  

The CAVC has directed that where a claimant has submitted a 
timely notice of disagreement and the RO has not subsequently 
issued a statement of the case addressing the issue or issues 
raised, the Board must remand such issue to the RO for 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238, 340-41 (1999); see also, Pond v. West, 
12 Vet. App. 341, 347 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 
130 (1996).  

The veteran is therefore entitled to issuance of an original 
statement of the case on the merits of the issues addressed 
in the notice of disagreement.  After issuance of the 
statement of the case, he must be afforded an opportunity to 
perfect his appeal to the Board if he so desires.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 303 
(2001); Buckley v. West, 12 Vet. App. 76 (1998), Tablazon v 
 Brown, 8 Vet. App. 359 (1995).  However, after the statement 
of the case is issued, the issue should be returned to the 
Board only if it is in fact perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the issues of entitlement to service connection 
for vertigo, tinnitus, and a tooth disability secondary to 
pes planus, and compensation pursuant to the provisions of 
38 U.S.C. § 1151 are remanded to the VBA AMC for the 
following actions:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case if 
necessary.  

4.  The VBA AMC issue a statement of the 
case addressing the denial of entitlement 
to service connection for vertigo, 
tinnitus, and a tooth disability as 
secondary pes planus, and compensation 
pursuant to the provisions of 38 U.S.C. 
§ 1151.  The veteran and his attorney 
should also be specifically advised of 
the requirement that a timely substantive 
appeal be filed if the veteran wishes 
appellate review.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



